Third District Court of Appeal
                                State of Florida

                           Opinion filed April 7, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D20-277
                        Lower Tribunal No. 18-41649
                           ________________


                          Ugo Colombo, et al.,
                                  Appellants,

                                      vs.

              Dacra Development, Corporation, et al.,
                                  Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Coffey Burlington, P.L., and Jeffrey B. Crockett; Cole Scott & Kissane,
P.A., Thomas E. Scott, and Daryl Greenberg, for appellants.

     Kula & Associates, P.A., Elliot B. Kula and William D. Mueller; Richard
and Richard, P.A., and Dennis Richard, for appellees.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Phillips v. Garcia, 147 So. 3d 569 (Fla. 3d DCA 2014)

(Recognizing that the trial court is in a superior position to determine whether

the party or its counsel knew or should have known that the claim or defense

asserted was not supported by the facts or the applicable law and concluding

that the appellate court will reverse only if the record reflects that no

reasonable trial judge could have denied the motion for sanctions under

Florida Statute 57.105.).




                                       2